 


113 HR 4616 IH: Express Appeals Act
U.S. House of Representatives
2014-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 4616 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2014 
Mr. O’Rourke (for himself and Mr. Cook) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To direct the Secretary of Veterans Affairs to carry out a pilot program to provide veterans the option of using an alternative appeals process to more quickly determine claims for disability compensation. 
 
 
1.Short titleThis Act may be cited as the Express Appeals Act. 
2.Pilot program on express appeals 
(a)In generalThe Secretary of Veterans Affairs shall carry out a pilot program to provide the option of an alternative appeals process that shall more quickly determine such appeals in accordance with this section. 
(b)Election 
(1)FilingIn accordance with paragraph (2), a claimant may elect to file an express appeal under the pilot program under subsection (a) by filing with the Secretary the following: 
(A)The notice of disagreement under chapter 71 of title 38, United States Code. 
(B)All evidence that the claimant believes is needed for the appeal as of the date of the filing. 
(C)A statement of the argument in support of the claim, if any.  
(D)The written election of the claimant to have the appeal determined under the pilot program. 
(2)TimingA claimant shall make an election under paragraph (1)— 
(A)if the claimant has filed a traditional appeal with respect to the claim for disability compensation before the date on which the pilot program under subsection (a) commences, at any time during the traditional appeal process; or 
(B)if the claimant has not so filed a traditional appeal with respect to the claim for disability compensation before such date, by not later than 90 days after the date on which the Secretary provides to the claimant the notice of the determination of the claim. 
(3)Change of processingIf a claimant described in paragraph (2)(A) seeks to elect to make an election under paragraph (1) to change a traditional appeal to an express appeal, the Secretary shall— 
(A)inform the claimant of whether, in light of such traditional appeal being processed, the claimant will achieve any time savings through such an express appeal; and 
(B)if the claimant elects to file such express appeal, process the express appeal in accordance with this section to the extent practicable. 
(4)ReversionAt any time, a claimant who makes an election under paragraph (1) may elect to revert to the traditional appeals process without any penalty to the claimant other than the loss of the docket number associated with the express appeal. 
(5)Use of express appealA claimant may only make an election under paragraph (1) with respect to a claim for disability compensation filed by the claimant that is not, with respect to a claim previously decided by express appeal, a petition to reopen the claim or a separate claim for an increased rating for the claim. 
(6)OutreachIn providing claimants with notices of the determination of a claim during the period in which the pilot program under subsection (a) is carried out, the Secretary shall provide to the claimant information regarding— 
(A)the pilot program; 
(B)how to make an election under paragraph (1); 
(C)what documents the claimant must provide during the course of the appeals process; and 
(D)the ability of the claimant to seek advice and education regarding such process from veterans service organizations and attorneys recognized under chapter 59 of title 38, United States Code. 
(c)Treatment by Department and Board 
(1)ProcessUpon the election of a claimant to file an express appeal pursuant to subsection (b)(1), the Secretary shall— 
(A)not provide the claimant with a statement of the case nor require the claimant to file a substantive appeal; and 
(B)transfer jurisdiction over the express appeal directly to the Board of Veterans’ Appeals. 
(2)DocketThe Board of Veterans’ Appeals shall— 
(A)maintain express appeals on a separate docket than traditional appeals; 
(B)hear express appeals in the order that the express appeals are received on the express appeal docket; and 
(C)decide not more than one express appeal for each four traditional appeals decided. 
(3)New evidence 
(A)If a claimant submits to the Board of Veterans’ Appeals any new evidence relating to an express appeal after filing such appeal, the claimant may— 
(i)revert to the traditional appeals process pursuant to subsection (b)(4) and use such new evidence during the course of such process; or 
(ii)withdraw such new evidence and continue the express appeal.  
(B)If a claimant withdraws new evidence pursuant to subparagraph (A)(ii), the Secretary shall inform the claimant, after the Board decides the express appeal, of the ability of the claimant to use such new evidence as the basis for a petition to reopen the claim or as a separate claim for an increased rating. 
(4)Prohibition on remand to regional officeIf the Board of Veterans’ Appeals determines that an express appeal requires additional information, including any medical examination, the Board shall— 
(A)direct the Veterans Benefits Administration to take such actions as may be necessary to develop such information; 
(B)retain jurisdiction of the express appeal without requiring a determination by the Veterans Benefits Administration based on such information; 
(C)direct the Veterans Benefits Administration to ensure the claimant receives a copy of such information; and 
(D)provide the claimant a period of 45 days after the receipt of such information to provide the Board any additional evidence. 
(5)HearingsNotwithstanding section 7107 of title 38, United States Code, the Board of Veterans’ Appeals may not provide hearings with respect to express appeals. A claimant may request to hold a hearing pursuant to such section 7107 if the claimant reverts to the traditional appeals process pursuant to subsection (b)(4).  
(d)Duration; applicationThe Secretary shall carry out the pilot program under subsection (a) for a five-year period beginning one year after the date of the enactment of this Act. This section shall apply only to express appeals that are filed during such period. 
(e)ReportsDuring each year in which the pilot program under subsection (a) is carried out, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on the pilot program. The first such report shall be submitted by not later than 180 days after the date on which the pilot program commences. 
(f)DefinitionsIn this section: 
(1)The term claimant has the meaning given that term in section 5100 of title 38, United States Code. 
(2)The term compensation has the meaning given that term in section 101 of title 38, United States Code. 
(3)The term express appeal means an appeal of a claim for disability compensation that is— 
(A)filed by a claimant in accordance with subsection (b)(1); and 
(B)considered in accordance with this section.  
(4)The term traditional appeal means an appeal of a claim for disability compensation that is not an express appeal.   
 
